DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tu, Hosheng et al. (US 20040127843 A1).
Regarding claim 1, Tu discloses a method (¶ [0007], medical devices and methods for reducing the intraocular pressure; ¶ [0049], method of treating glaucoma), comprising:
inserting, through a cornea (¶ [0054], the "ab interno" procedure is herein intended to mean any procedure that creates an opening from the anterior chamber through trabecular meshwork outwardly toward Schlemm's canal or toward scleral/cornea wall);
an implant (¶ [0185], FIGS. 4-9 are different views of the stent 30; ¶ [0225] FIGS. 26-28, stent device 30e generally comprises a snorkel 32e; ¶ [0243], FIGS. 32 and 33 illustrate a glaucoma stent device 30f; ¶ [0248], FIG. 34 illustrates a glaucoma stent device 30g; ¶ [0259], FIG. 36 illustrates a glaucoma stent device 30i; ¶ [0318] FIG. 49C, stent 229C);
in an eye having (i) an anterior chamber and (ii) a sclera (¶ [0180], anterior chamber 20 … sclera 11);
to form a channel through the sclera and thereby establish fluid communication between the anterior chamber and the channel (¶ [0228], self-trephining glaucoma stent device for making an incision in the trabecular meshwork for receiving the corresponding snorkel to provide a pathway for aqueous outflow from the eye anterior chamber to Schlemm's canal; ¶ [0298], FIG. 45, trabecular meshwork 21 is punctured from the scleral side rather than the anterior chamber side in the ab externo insertion; ¶ [0391], placing a stent into Schlemm's canal 22 through the trabecular meshwork 21 yields the best improvement in outflow facility when it is placed near a large collector channel 23 or a group of smaller ones); and 
administering a pharmaceutical or biological agent to the eye (¶ [0088], some embodiments include an implant for treating glaucoma, comprising a body comprising material that includes a drug; ¶ [0396], a surface material may include … therapeutic drugs; ¶ [0407] The device 431 may be used for a direct release of pharmaceutical preparations into ocular tissues; ¶ [0435], FIG. 64, lumen 485 of the device 481 is for transporting aqueous, liquid, or therapeutic agents between the inlet section and the outlet section). 
This rejection combines features from several of Tu’s embodiments. A skilled artisan would have been able to use one of the cited stents by delivering it in or near Schlemm's canal. For example, Tu calls for directing one end of the implant towards other collector channels adjacent Schlemm's canal (¶ [0391], placing a stent into Schlemm's canal 22 through the trabecular meshwork 21 yields the best improvement in outflow facility when it is placed near a large collector channel 23 or a group of smaller ones). By forming a channel that connects the anterior chamber with Schlemm’s canal, Tu forms a channel through the sclera. Schlemm's canal extends at least partly through the sclera and therefore the channel will also extends at least partly through the sclera. 



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shadduck, John H. (US 20040193262 A1). Shadduck is cited in addition to Tu as discussed above. 
Regarding claim 1, Shadduck discloses a method (¶ [0003], a shape memory stent and method for enhancing outflows of aqueous humor from the anterior chamber), comprising:
inserting, through a cornea (¶ [0043], as indicated in FIG. 1, the introduction of the stent can be in any suitable direction or angle through the cornea or sclera (e.g., introducer paths 125, 125' and 125"));
an implant (¶ [0041], stents 100A-100G; ¶ [0042], one preferred embodiment of an exemplary stent or implant 100A is illustrated in FIGS. 3A, 3B and 4);
in an eye having (i) an anterior chamber and (ii) a sclera (¶ [0006], aqueous flows outwardly and exits the anterior chamber through the trabecular meshwork; ¶ [0043], outflow path outwardly through the sclera);
to form a channel through the sclera and thereby establish fluid communication between the anterior chamber and the channel (¶ [0045], the stent 100A of FIG. 3A can be any dimension suitable for utilizing its outer surfaces to engage and retract tissue to expand spaces in the meshwork TM and Schlemm's canal SCH or in the region of the uveoscleral plane USP; ¶ [0053], FIGS. 5A, 5B and 6 illustrate another preferred embodiment of SMP stent 100B … the spikes can be of any number and oriented randomly so that some will extend toward the anterior chamber AC and some will extend into, or toward, Schlemm's canal SCH; ¶ [0063], FIGS. 11 and 12, an alternative stent 100F has a body 170 … the implant can be introduced atraumatically into the meshwork TM and Schlemm's canal SCH as in FIG. 11); and 
administering a pharmaceutical or biological agent to the eye (¶ [0067], in any stent 100A-100I above, the stent body also can carry a drug-release surface coating as is known in the art). 
This rejection modifies the embodiments of Shadduck to deliver the stent towards, through and beyond Schlemm's canal. A skilled artisan would have been able to modify Shadduck’s delivery technique by extending the tip of the implant through and past Schlemm's canal. This will improve the drainage by expanding a greater volume of tissue and delivering fluid across the larger volume. Shadduck suggests to extend the drainage path since the uveoscleral and subconjunctival planes are included in the targeted deployment path (¶ [0009], introducing at least one stent into the trabecular meshwork, uveoscleral plane or subconjunctival plane). 
This rejection also modifies the implant by including a therapeutic agent as directed by Shadduck (¶ [0067], drug-release surface coating). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Horvath ‘293; Christopher et al. (US 10307293 B2).  
Regarding instant claim 1, Horvath ‘293 claims all limitations in claims 1 and 4. 
Horvath ‘293 claims a method including steps of inserting, through a cornea, an implant in an eye (claim 4, inserting the hollow shaft through the cornea); 
to form a channel through the sclera and thereby establish fluid communication between the anterior chamber and the channel (claim 1, penetrating the sclera with the hollow shaft; orienting a beveled surface of the beveled tip such that the beveled surface faces toward the Tenon's capsule when the beveled tip passes out of the sclera); and 
administering a pharmaceutical or biological agent to the eye (claim 1, the shunt comprising a pharmaceutical or biological agent).



Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Horvath ‘682; Christopher et al. (US 10080682 B2).   
Regarding instant claim 1, Horvath ‘682 claims all features in claims 1, 2 and 11.   
Horvath ‘682 claims a method including steps of inserting, through a cornea (claim 11, wherein the inserting comprises inserting the intraocular shunt through the cornea and into the anterior chamber) 
an implant in an eye (claim 1, inserting an implant through a cornea, in an eye); 
to form a channel through the sclera and thereby establish fluid communication between the anterior chamber and the channel (claim 1, to form a channel through the sclera and thereby establish fluid communication between the anterior chamber and the channel); and 
administering a pharmaceutical or biological agent to the eye (claim 2, wherein the implant comprises the pharmaceutical or biological agent).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Horvath ‘854; Christopher et al. (US 9980854 B2).  
Regarding instant claim 1, Horvath ‘854 claims all limitations in claims 1 and 2. 
Horvath ‘854 claims a method including steps of inserting, through a cornea, an implant in an eye (claim 1, method of placing an intraocular shunt into a human eye; claim 2, advancing the hollow shaft through the cornea); 
to form a channel through the sclera and thereby establish fluid communication between the anterior chamber and the channel (claim 1, penetrating the sclera with the beveled distal tip until all of the bevel is positioned distal to a superficial wall of the sclera); and 
administering a pharmaceutical or biological agent to the eye (claim 1, the shunt comprising a pharmaceutical or biological agent deliverable to the eye).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781